 1    Mark E. Merin (State Bar No. 043849)
      Paul H. Masuhara (State Bar No. 289805)
 2    LAW OFFICE OF MARK E. MERIN
      1010 F Street, Suite 300
 3    Sacramento, California 95814
      Telephone:     (916) 443-6911
 4    Facsimile:     (916) 447-8336
 5    E-Mail:        mark@markmerin.com
                     paul@markmerin.com
 6
           Attorneys for Plaintiff
 7         JOSEPH A.L. PETERS

 8    GARY BRICKWOOD (SBN 94892)
      BRICKWOOD LAW OFFICE
 9    1135 Pine St., Suite 210
      Redding, CA 96001
10    Tel (530) 245-1877
      Fax (530) 245-1879
11
           Attorneys for Defendants
12         COUNTY OF GLENN, GLENN COUNTY
           SHERIFF’S OFFICE, RICHARD L. WARREN
13         JR., and ROBERT THOMPSON
14    Gary G. Goyette (State Bar No. 224715)
      Rachel E. Simons (State Bar No. 322804)
15
      GOYETTE & ASSOCIATES, INC.
16    2366 Gold Meadow Way, Suite 200
      Gold River, CA 95670
17    Phone: (916) 851-1900
      Fax: (916) 851-1995
18    E-Mail: goyetteg@goyette-assoc.com
              rachel@goyette-assoc.com
19
           Attorney for Defendant
20         IAN AYRES
21                                              UNITED STATES DISTRICT COURT
22                                            EASTERN DISTRICT OF CALIFORNIA
23                                                      SACRAMENTO DIVISION
24   JOSEPH A.L. PETERS,                                                         No. 2:19-cv-00074-TLN-DB
25                    Plaintiff,                                                 STIPULATED
26                                                                               PROTECTIVE ORDER
     vs.
27   COUNTY OF GLENN, et al.,
28                    Defendants.
                                                                             1
                                                          STIPULATED PROTECTIVE ORDER
                   Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1            Pursuant to Fed. R. Civ. P. 26(c), Plaintiff Joseph A.L. Peters and Defendants County of Glenn,

 2   Glenn County Sheriff’s Office, Richard L. Warren, Jr., Ian Ayres, and Robert Thompson stipulate to the

 3   following protective order.

 4   1.       PURPOSE AND LIMITATIONS

 5            Defendants believe that the disclosure and discovery activity concerning the officer personnel

 6   files of individuals in this action, including Defendants Ian Ayres and Robert Thompson, is likely to

 7   involve production of confidential or private information for which protection from public disclosure and

 8   from use for any purpose other than prosecuting this litigation would be warranted. The parties

 9   acknowledge that this protective order does not confer blanket protections on all disclosures or discovery

10   activity, and that the protection it affords extends only to the limited information or items that are entitled

11   to such protection under Fed. R. Civ. P. 26(c). The parties further acknowledge that this protective order

12   does not entitle any party to file information designated as protected or confidential under seal, where

13   E.D. Cal. L.R. 141 sets forth the procedures that must be followed and reflects the standards that will be

14   applied when a party seeks permission from the Court to file material under seal.

15   2.       DEFINITIONS

16            2.1      Party: any party to this action, including all of its officers, directors, employees,

17   consultants, retained experts, and outside counsel (and their support staff).

18            2.2      Disclosure or Discovery Material: all items or information, regardless of the medium or

19   manner generated, stored or maintained (including, among other things, testimony, transcripts, or
20   tangible things) that are produced or generated in disclosures or responses to discovery by any Party in

21   this matter.

22            2.3      “Confidential” Information or Items: information (regardless of how generated, stored or

23   maintained) or tangible things that qualify for protection under standards developed under Fed. R. Civ. P.

24   26(c). This material includes, but is not limited to, medical records of the parties, as well as officer

25   personnel records marked “CONFIDENTIAL” and other similar confidential records designated as such.

26            2.4      Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

27   Party.

28   ///
                                                                              2
                                                           STIPULATED PROTECTIVE ORDER
                    Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1              2.5       Producing Party: a Party or non-party that produces Disclosure or Discovery Material in

 2   this action.

 3              2.6       Designating Party: a Party or non-party that designates information or items that it

 4   produces in disclosures or in responses to discovery as “Confidential.”

 5              2.7       Protected Material: any Disclosure or Discovery Material that is designated as

 6   “Confidential.”

 7              2.8       Outside Counsel: attorneys who are not employees of a Party but who are retained to

 8   represent or advise a Party in this action.

 9              2.9       Expert: a person with specialized knowledge or experience in a matter pertinent to the

10   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

11   in this action and who is not a past or a current employee of a Party or of a competitor of a Party and

12   who, at the time of retention, is not anticipated to become an employee of a Party or a competitor of a

13   Party.

14              2.10      Professional Vendors: persons or entities that provide litigation support services (e.g.,

15   photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing, storing,

16   retrieving data in any form or medium; etc.) and their employees and subcontractors.

17   3.         SCOPE

18              The protections conferred by this protective order cover not only Protected Material, but also any

19   information copied or extracted therefrom, as well as all copies, excerpts, summaries, or compilations
20   thereof, plus testimony, conversations, or presentations by parties or counsel to or in court or in other

21   settings that might reveal Protected Material.

22   4.         DURATION

23              Even after the termination of this litigation, the confidentiality obligations imposed by this Order

24   shall remain in effect until a Designating Party agrees otherwise in writing or a Court order otherwise

25   directs.

26   5.         DESIGNATING PROTECTED MATERIAL

27              5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or non-

28   party that designates information or items for protection under this protective order must take care to
                                                           3
                                                              STIPULATED PROTECTIVE ORDER
                       Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1   limit any such designation to specific material that qualifies under the appropriate standards of Fed. R.

 2   Civ. P. 26(c). A Designating Party must take care to designate for protection only those parts of material,

 3   documents, items, or oral or written communications that qualify—so that other portions of the material,

 4   documents, items or communications for which protection is not warranted are not swept unjustifiably

 5   within the ambit of this Order. Mass, indiscriminate, or routine designations are prohibited. Designations

 6   that are shown to be clearly unjustified, or that have been made for an improper purpose (e.g., to

 7   unnecessarily encumber or retard the case development process, or to impose unnecessary expenses and

 8   burdens on other parties), expose the Designating Party to sanctions. If it comes to a Designating Party’s

 9   attention that information or items that it designated for protection do not qualify for protection, the

10   Designating Party must promptly notify all other parties that it is withdrawing the mistaken designation.

11          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order, or as

12   otherwise stipulated or ordered, material that qualifies for protection under this protective order must be

13   clearly so designated before the material is disclosed or produced. Designation in conformity with this

14   Order requires:

15          (a)      for information in documentary form (apart from transcripts of depositions or other

16   pretrial or trial proceedings), that the Producing Party affix the legend or watermark “CONFIDENTIAL”

17   on each page that contains protected material. If only a portion or portions of the material on a page

18   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

19   making appropriate markings in the margins) and must specify, for each portion that it is
20   “CONFIDENTIAL.” A Party or non-party that makes original documents or materials available for

21   inspection need not designate them for protection until after the inspecting Party has indicated which

22   material it would like copied and produced. After the inspecting Party has identified the documents it

23   wants copied and produced, the Producing Party must determine which documents, or portions thereof,

24   qualify for protection under this Order, then, before producing the specified documents, the Producing

25   Party must affix the designation “CONFIDENTIAL” on each page that contains Protected Material. If

26   only a portion or portions of the material on a page qualifies for protection, the Producing Party must

27   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must

28   specify that the material is “CONFIDENTIAL.”
                                                                            4
                                                         STIPULATED PROTECTIVE ORDER
                  Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1          (b)      for testimony given in deposition or in other pretrial or trial proceedings, that the Party or

 2   non-party offering or sponsoring the testimony identify on the record, before the close of the deposition,

 3   hearing, or other proceeding, all protected testimony, and further specify any portions of the testimony

 4   that qualify as “CONFIDENTIAL.” When it is impractical to identify separately each portion of

 5   testimony that is entitled to protection, and when it appears that substantial portions of the testimony may

 6   qualify for protection, the Party or non-party that sponsors, offers, or gives the testimony may invoke on

 7   the record (before the deposition or proceeding is concluded) a right to have up to twenty (20) days to

 8   identify the specific portions of the testimony as “CONFIDENTIAL.” Only those portions of the

 9   testimony that are appropriately designated for protection within the 20 days shall be covered by the

10   provisions of this Stipulated Protective Order. Transcript pages containing Protected Material must be

11   separately bound by the court reporter, who must affix to the top of each such page the legend

12   “CONFIDENTIAL,” as instructed by the Party or non-party offering or sponsoring the witness or

13   presenting the testimony.

14          (c)      for information produced in some form other than documentary, and for any other tangible

15   items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

16   which the information or item is stored the legend “CONFIDENTIAL.” If only portions of the

17   information or item warrant protection, the Producing Party, to the extent practicable, shall identify the

18   protected portions, specifying the material as “CONFIDENTIAL.”

19          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
20   qualified information or items as “CONFIDENTIAL” does not, standing alone, waive the Designating

21   Party’s right to secure protection under this Order for such material. If material is appropriately

22   designated as “CONFIDENTIAL” after the material was initially produced, the Receiving Party, on

23   timely notification of the designation, must make reasonable efforts to assure that the material is treated

24   in accordance with this Order.

25   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

26          Any Party or non-party may challenge a designation of confidentiality at any time. A Party or

27   non-party does not waive its right to challenge a confidentiality designation by electing not to mount a

28   challenge promptly after the original designation is disclosed. The Challenging Party shall initiate the
                                                           5
                                                         STIPULATED PROTECTIVE ORDER
                  Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1   dispute resolution process by providing written notice of each designation it is challenging and

 2   describing the basis for each challenge. The parties shall attempt to resolve each challenge in good faith

 3   and must begin the process by conferring directly (in voice-to-voice dialogue) within seven (7) days of

 4   the date of service of notice. If no change in designation is offered, a Challenging Party may proceed to

 5   the next stage of the challenge process only if it has engaged in this meet and confer process first or

 6   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

 7   timely manner. If the parties cannot resolve a challenge without Court intervention, the Designating Party

 8   shall file and serve a motion for protective order pursuant to Fed. R. Civ. P. 26(c) and E.D. Cal. L.R. 251

 9   within twenty-one (21) days of the initial notice of challenge or within seven (7) days of the parties

10   agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. Failure by

11   the Designating Party to make such a motion within twenty-one (21) days (or seven (7) days, if

12   applicable) shall automatically waive the “Confidential” designation for each challenged designation.

13   Unless the Designating Party has waived the confidentiality designation by failing to file a motion for

14   protective order, all parties shall continue to afford the material in question the level of protection to

15   which it is entitled under the Designating Party’s designation until the Court rules on the challenge.

16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

17          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

18   produced by another Party or by a non-party in connection with this case only for prosecuting, defending,

19   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of
20   persons and under the conditions described in this Order. Protected Material must be stored and

21   maintained by a Receiving Party at a location and in a secure manner that ensures that access is limited to

22   the persons authorized under this Order.

23          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

24   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

25   or item designated CONFIDENTIAL only to:

26          (a)      the Receiving Party’s counsel of record in this action, as well as employees of said

27   Counsel to whom it is reasonably necessary to disclose the information for this litigation;

28   ///
                                                                            6
                                                         STIPULATED PROTECTIVE ORDER
                  Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1           (b)      the officers, directors, employees, of the Receiving Party to whom disclosure is

 2   reasonably necessary for this litigation;

 3           (c)      experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

 4   necessary for this litigation;

 5           (d)      the Court and its personnel;

 6           (e)      court reporters, their staffs, and professional vendors to whom disclosure is reasonably

 7   necessary for this litigation;

 8           (f)      during their depositions, witnesses in the action to whom disclosure is reasonably

 9   necessary. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

10   Material must be separately bound by the court reporter and may not be disclosed to anyone except as

11   permitted under this Stipulated Protective Order.

12           (g)      the author of the document or the original source of the information.

13   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

15   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

16   Party must immediately: (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

17   use its best efforts to retrieve all copies of the Protected Material, (c) inform the person or persons to

18   whom unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

19   persons to be bound by the Stipulated Protective Order.

20   9.      FILING PROTECTED MATERIAL

21           Without written permission from the Designating Party or a court order secured after appropriate

22   notice to all interested persons, a Party may not file in the public record in this action any Protected

23   Material. A Party that seeks to file under seal any Protected Material must comply with E.D. Cal. L.R.

24   141.

25   10.     FINAL DISPOSITION

26           Unless otherwise ordered or agreed in writing by the Producing Party, within sixty (60) days after

27   the final termination of this action, defined as the dismissal or entry of judgment by the district court, or

28   if an appeal is filed, the disposition of the appeal, each Receiving Party must return all Protected Material
                                                             7
                                                          STIPULATED PROTECTIVE ORDER
                   Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1   to the Producing Party. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 2   compilations, summaries or any other form of reproducing or capturing any of the Protected Material.

 3   With permission in writing from the Designating Party, the Receiving Party may destroy some or all of

 4   the Protected Material instead of returning it. Whether the Protected Material is returned or destroyed, the

 5   Receiving Party must submit a written certification to the Producing Party (and, if not the same person or

 6   entity, to the Designating Party) by the sixty day deadline that identifies (by category, where appropriate)

 7   all the Protected Material that was returned or destroyed and that affirms that the Receiving Party has not

 8   retained any copies, abstracts, compilations, summaries or other forms of reproducing or capturing any of

 9   the Protected material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of

10   all pleadings, motion papers, transcripts, legal memoranda, correspondence or attorney work product,

11   even if such materials contain Protected Material. Any such archival copies that contain or constitute

12   Protected Material remain subject to this protective order.

13   11.    MISCELLANEOUS

14          11.1      Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

15   modification by the Court in the future.

16          11.2      Right to Assert Other Objections. By stipulating to the entry of this protective order, no

17   Party waives any right it otherwise would have to object to disclosing or producing any information or

18   item on any ground not addressed in this protective order. Similarly, no Party waives any right to object

19   on any ground to use in evidence any of the material covered by this protective order.
20          IT IS SO STIPULATED.

21

22    Dated: May 3, 2019                                                 Respectfully Submitted,
                                                                         LAW OFFICE OF MARK E. MERIN
23
                                                                                 /s/ Mark E. Merin
24                                                                               (as authorized on May 3, 2019)
25
                                                                         By: __________________________________
26                                                                           Mark E. Merin
                                                                                  Attorney for Plaintiff
27
                                                                                  JOSEPH A.L. PETERS
28
                                                                             8
                                                          STIPULATED PROTECTIVE ORDER
                   Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1

 2    Dated: May 3, 2019                                                Respectfully Submitted,
                                                                        BRICKWOOD LAW OFFICE
 3

 4                                                                          /s/ Gary Brickwood
                                                                            (as authorized on May 3, 2019)
 5                                                                      By: __________________________________
                                                                            Gary Brickwood
 6
                                                                                 Attorney for Defendants
 7                                                                               COUNTY OF GLENN, GLENN COUNTY
                                                                                 SHERIFF’S OFFICE, RICHARD L. WARREN
 8                                                                               JR., IAN AYRES, and ROBERT THOMPSON
 9

10    Dated: May 3, 2019                                                Respectfully Submitted,
                                                                        GOYETTE & ASSOCIATES, INC.
11
                                                                            /s/ Gary G. Goyette
12                                                                          (as authorized on May 2, 2019)
                                                                        By: __________________________________
13                                                                          Gary G. Goyette
14                                                                               Attorney for Defendant
                                                                                 IAN AYRES
15

16

17                                                                         ORDER

18           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

19           IT IS FURTHER ORDERED THAT:

20           1. Requests to seal documents shall be made by motion before the same judge who will decide

21   the matter related to that request to seal.

22           2. The designation of documents (including transcripts of testimony) as confidential pursuant to

23   this order does not automatically entitle the parties to file such a document with the court under seal.

24   Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In

25   brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after a

26   specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough

27   under the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’

28   ////
                                                                            9
                                                         STIPULATED PROTECTIVE ORDER
                  Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
 1   shall set forth the statutory or other authority for sealing, the requested duration, the identity, by name or

 2   category, of persons to be permitted access to the document, and all relevant information.” L.R. 141(b).

 3          3. A request to seal material must normally meet the high threshold of showing that “compelling

 4   reasons” support secrecy; however, where the material is, at most, “tangentially related” to the merits of a

 5   case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto Safety v. Chrysler

 6   Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County of Honolulu, 447

 7   F.3d 1172, 1178-80 (9th Cir. 2006).

 8          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain

 9   documents, at any court hearing or trial – such determinations will only be made by the court at the

10   hearing or trial, or upon an appropriate motion.

11          5. With respect to motions regarding any disputes concerning this protective order which the

12   parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.

13   Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on

14   shortened time.

15          6. The parties may not modify the terms of this Protective Order without the court’s approval. If

16   the parties agree to a potential modification, they shall submit a stipulation and proposed order for the

17   court’s consideration.

18          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the

19   terms of this Protective Order after the action is terminated.

20          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is hereby

21   DISAPPROVED.

22
     DATED: May 6, 2019                                                     /s/ DEBORAH BARNES
23                                                                          UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                                           10
                                                         STIPULATED PROTECTIVE ORDER
                  Peters v. County of Glenn, United States District Court, Eastern District of California, Case No. 2:19-cv-00074-TLN-DB
